Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1.	Claims 1,3,5,9-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takashima (U.S. 2008/0298835).
	Takashima teach a toner container 18 (see Fig.7A) which attaches to a main body of an image forming apparatus in the longitudinal direction, the toner container including a toner discharge port 19 which discharges toner in a downward direction when installed and a shutter 23 which opens and closes the discharge port. The shutter includes a shutter main portion 23a with side walls 23c (see Fig.9A) which engages with a rail 21 (see Fig.8) to open and close the discharge port, a plurality of shutter deforming portions 24 integrated with the main shutter portion which are deformable upward and downward, a stopper 24a2 which engages with a shutter locking portion 8 to restrict movement of the shutter in an open position, and a stopper releaser 24a1 which receives an external force to disengage the stopper from the shutter locking portion (see par. 63,74-76,94-96,108).
	Regarding claim 3, the stopper releaser 24a1 protrudes vertically downward when installed (see Fig.s 10-12).
	Regarding claim 5, the plurality of shutter deforming portions 24 connect to the main shutter 23a but not to each other (Fig. 9A).
	Regarding claim 9, the plurality of shutter deforming portions 24 are two arranged side by side with a gap in the orthogonal direction to the longitudinal direction; the stopper releasers 24a1 are disposed as part of the deforming portions and thus are substantially the same position as the deforming portions 24. 
	Regarding claim 10, toner is stored in the toner container 18.
	Regarding claim 11, the toner container is attached to a main body of an image forming apparatus (Fig.2).

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


2.	Claims 1-2,4,6-8,12 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi et al.. (U.S. 2014/0064794) in view of Takashima (U.S. 2008/0298835)
	Takahashi et al. teach a toner container 33Y and a cap 34Y (Fig.1) which attaches to a main body of an image forming apparatus in the longitudinal direction, the toner container’s cap including a toner discharge port W which discharges toner in a downward direction when installed and a shutter 34d which opens and closes the discharge port (Fig.9-10). The shutter 34d includes a shutter main portion 34d1 (see Fig.12A) which engages with a rail 34d12 to open and close the discharge port (see Figs. 13A,B,C), a plurality of shutter deforming portions 34d2 integrated with the main shutter portion which are deformable upward and downward, a stopper 34d22 which restrict movement of the shutter in an open position, and a stopper releaser 34d21 which receives an external force to disengage the stopper from the shutter locking portion and is located between the stoppers 34d22 on the shutter deforming portions (see par. 186 – 187). A stopper release biasing portion 72b biases the stopper release upward to release the shutter (par.187). The plurality of shutter deforming portions 34d2 and the stoppers 34d22 extend in an upstream of the shutter main portion in the direction of attachment of the toner container to the main body as seen by the attachment direction arrow in Fig.12A.  The shutter deforming portions and shutter main portion are molded with a resin material in an integrated unit (par. 178).
	Specifically, Takahashi et al. teach all that is claimed except a plurality of stopper releasers/stopper release biasing portions, each associated with an individual stopper, so that they can release independently of another.
	Takashima teach a toner container 18 (see Fig.7A) which attaches to a main body of an image forming apparatus in the longitudinal direction, the toner container including a toner discharge port 19 which discharges toner in a downward direction when installed and a shutter 23 which opens and closes the discharge port. The shutter includes a shutter main portion 23a with side walls 23c (see Fig.9A) which engages with a rail 21 (see Fig.8) to open and close the discharge port, a plurality of shutter deforming portions 24 integrated with the main shutter portion which are deformable upward and downward, a stopper 24a2 which engages with a shutter locking portion 8 to restrict movement of the shutter in an open position, and a stopper releaser 24a1 which receives an external force to disengage the stopper from the shutter locking portion (see par. 63,74-76,94-96,108). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Takahashi et al.’s shutter to have a plurality of stopper releasers and stopper release biasing portions (and locking portions), each associated with an individual stopper, so that they can release independently of another as is performed in Takashima because this is an equally viable alternative to locking and releasing the shutter when opening and closing a replenishment port of a toner container to achieve reliable locking/releasing and further by using two stopper releasers (and associated deformable portions) would increase the locking force on the shutter (two locks are better than one) and thus each side of the shutter can be securely locked .

3.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Takami et al., Kitagawa et al., Nodera et al. and Yomoda all teach shutter locking/release mechanisms for toner cartridges which are relevent to the claimed invention. 

4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT B BEATTY whose telephone number is (571) 272-2130.  The examiner can normally be reached on M-F from 7 to 3.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Walter Lindsay, can be reached on (571) 272-1674.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-2130. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	
/ROBERT B BEATTY/Primary Examiner, Art Unit 2852